State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-5-17
___________________________________

In the Matter of JANE MARIE
   HANSON, an Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2065274)
___________________________________


Calendar Date:   January 11, 2017

Before:   Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ.

                              __________


     Jane Marie Hanson, Montclair, New Jersey, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                              __________


Per Curiam.

      Jane Marie Hanson was admitted to practice by this Court in
1986 and lists a business address in Montclair, New Jersey with
the Office of Court Administration. By affidavit sworn to June
21, 2016, Hanson seeks leave to resign from the New York bar for
nondisciplinary reasons (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney
Grievance Committee for the Third Judicial Department
(hereinafter AGC) opposes the application by correspondence from
its Chief Attorney. Although not authorized by this Court's
rules, Hanson has replied by correspondence dated January 5,
2016, and we have reviewed her submission as an exercise of our
discretion.

      Hanson's application must be denied. Judiciary Law § 468-a
and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1 each require that attorneys admitted to practice in New
                              -2-                D-5-17

York file a biennial registration statement, and attendant fee,
with the Office of Court Administration. Judiciary Law § 468-a
(5) directly states that the failure to duly register "shall
constitute conduct prejudicial to the administration of justice
and shall be referred to the appropriate appellate division . . .
for disciplinary action" (see Benjamin v Koeppel, 85 NY2d 549,
556 [1995]; see also Rules of Chief Admin of Cts [22 NYCRR]
§ 118.1 [h]). Further, the Rules of Professional Conduct
explicitly define conduct which is prejudicial to the
administration of justice as attorney misconduct (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this
Court has repeatedly and consistently held that failure to comply
with the registration requirements is professional misconduct
warranting discipline (see Matter of Attorneys in Violation of
Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of
Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713,
713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]).

      As noted by AGC, Hanson has, to date, not satisfied the
attorney registration requirements for the biennial period
beginning in 2016. Accordingly, we find that she is ineligible
for nondisciplinary resignation and deny her application. We
further hold that any future application by Hanson for leave to
resign for nondisciplinary reasons must be supported by proof of
her full satisfaction of the requirements of Judiciary Law § 468-
a and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1.

     Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
                              -3-                  D-5-17

      ORDERED that Jane Marie Hanson's application to resign is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court